COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00351-CR


ROBERT C. MORRIS                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY
                    TRIAL COURT NO. CCL 96-1806

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On May 2, 1997, appellant Robert C. Morris pleaded guilty to

misdemeanor theft pursuant to a plea bargain, and in accordance with the plea

bargain, the trial court sentenced him to 180 days’ confinement and a $100 fine.

On July 15, 2014, Morris filed a “Motion for Nunc Pro Tunc Order,” requesting

that the trial court delete assessed attorney’s fees from its written judgment


      1
      See Tex. R. App. P. 47.4.
because Morris is indigent. The trial court denied the motion, and Morris filed a

notice of appeal of the denial of his motion.

      On November 13, 2014, we notified Morris that we are concerned that we

lack jurisdiction over the appeal because the trial court has not entered any

appealable order.    We stated that the appeal may be dismissed for want of

jurisdiction unless he or any party desiring to continue the appeal filed a

response on or before November 24, 2014, showing grounds for continuing the

appeal. See Tex. R. App. P. 44.3. No response has been filed.

      The denial of a motion for judgment nunc pro tunc is not an appealable

order. See Everett v. State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet.

dism’d); see also Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App.

2010). Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f).



                                                 PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 18, 2014




                                         2